Citation Nr: 1753891	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  09-25 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to August 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2012, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the record.  In June 2012, the Board reopened the previously denied claim for service connection and remanded the matter (on de novo review) for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the previous [June 2012] remand, the Board found that verification of the Veteran's exposure to his alleged risk factors for hepatitis C in service is necessary.  The Board noted the Veteran's claims that he was exposed to hepatitis C in the course of his duties while serving in Okinawa at Camp Tengan; that the entire camp was placed under quarantine due to a hepatitis outbreak for either two weeks or one month while he was stationed there in 1973 or 1974; and that a fellow service member was transferred from Camp Tengan upon being diagnosed with hepatitis C.  The Board noted that the AOJ had made no attempt at seeking verification regarding the alleged contaminated water or quarantine at Camp Tengan, and/or whether an individual in the Veteran's unit was transferred from the Camp due to contracting hepatitis.  The Board noted that these would appear to be verifiable events, verification of which would tend to corroborate the Veteran's claim (and, if fabrications, would weigh against his credibility).  The Board further instructed that a VA examination that encompasses consideration of all possible (and deemed credible) risk factors for exposure to hepatitis C in service is necessary, after the Veteran's complete service personnel records and unit records are secured.

In September 2012, pursuant to the Board's remand, the AOJ contacted the National Archives and Records Administration (NARA) to request any unit records from Camp Tengan in Okinawa regarding any quarantine in 1973 or 1974 for an outbreak of hepatitis C, and whether any individuals serving in the Veteran's unit during that time were transferred out of the unit due to contracting hepatitis.  In October 2012, NARA responded that for the period of the Vietnam War, the principal source of information on Marine Corps units and installations are the command chronologies; NARA has no chronology for Camp Tengan, and the chronology for HQ Battalion 3d Marine Division, for 1973 and 1974 makes no mention of a hepatitis outbreak.  

In June 2017, the AOJ contacted the National Archives and Records Administration (NWCTM), Modern Military Records Branch, seeking to verify the Veteran's allegations of exposure to risk factors for hepatitis in service, including any quarantine in 1973 or 1974 at Camp Tengan in Okinawa for an outbreak of hepatitis C, and whether any individuals serving in the Veteran's unit during that time were transferred out of the unit due to contracting hepatitis.  A review of the claims file found no response to this request to date.  Corrective action is necessary.

Additionally, despite the incomplete development for records, the Veteran was afforded a VA record review and medical opinion in July 2017, which addressed only his service at Camp Lejeune and exposure to water contamination therein.  The reviewing physician, a member of the subject matter expert panel for the Camp Lejeune Contaminated Water Project, offered an opinion regarding exposure to water contaminants at Camp Lejeune, but did not address other possible risk factors for exposure to hepatitis C in service.  An addendum medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to verify all of the Veteran's allegations of exposure to risk factors for hepatitis in service, and specifically to verify whether or not there were instances of hepatitis while he was stationed at Camp Tengan, whether units there were confined to barracks or the entire Camp was quarantined due to a hepatitis outbreak in 1973 or 1974, and whether while he was stationed there an individual in his unit was transferred from Camp Tengan (and perhaps died) upon contracting hepatitis.  Specifically, the AOJ should repeat its request to NWCTM for relevant records and await a response before proceeding with further action.  The AOJ should compile a listing of all alleged risk factors found credible and also list all considered fabrications.  If any development in this matter cannot be completed, the reason must be explained, and the scope of the attempt at such must be described.

2.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology for his hepatitis C.  The claims file (to include the AOJ's listing of verified alleged risk factors for hepatitis in service and any found false) must be reviewed by the examiner in connection with the examination.  The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C is related to exposure to any risk factors in service (vs. any postservice risk factors shown by the record).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

